PER CURIAM.
This is an appeal from a judgment of the Circuit Court of Dade County, Florida, awarding attorney fees to defendant below for services rendered by its counsel.
Appellant contends that the award of $65,000.00 was excessive and an abuse of the trial court’s discretion. We have considered appellant’s point on appeal in the light of the record on appeal, briefs and argument of counsel and have concluded that no clear abuse of discretion appears. Herzog v. Herzog, 346 So.2d 56 (Fla.1976); Greenberg v. Greenberg, 289 So.2d 439 (Fla. 3d DCA 1974). Thereupon the judgment appealed is affirmed.
Affirmed.